Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 6, 2015

                                           No. 04-15-00060-CV

                            IN RE Carol KENDALL and Belinda Sanchez

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

       On February 5, 2015, relators filed a petition for writ of mandamus and an emergency
motion for temporary relief. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real party in interest may file a response to the petition for writ of
mandamus in this court no later than February 20, 2015. Any such response must conform
to Texas Rule of Appellate Procedure 52.4.

        Relators’ request for temporary relief is GRANTED IN PART. The trial court’s January
26, 2015 order authorizing the depositions of relators is temporarily stayed pending final
resolution of the petition for writ of mandamus filed in this court.

           It is so ORDERED on February 6, 2015.



                                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court


1
 This proceeding arises out of Cause No. 2014CI19450, styled In re Cynthia Mason, pending in the 224th Judicial
District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.